Case: 20-10493     Document: 00515667760          Page: 1    Date Filed: 12/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     December 9, 2020
                                   No. 20-10493
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marlon Javier Portillo-Palencia,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC 6:19-CR-037-H


   Before Jolly, Southwick, and Wilson, Circuit Judges.
   Per Curiam:*
          While in detention for illegal entry to the United States, Marlon Javier
   Portillo-Palencia pled guilty to the assault of Officer Johnny Castanuela, an
   on-duty Immigrations and Customs Enforcement (ICE) officer. Portillo-
   Palencia’s plea agreement included an appeal waiver. Prior to sentencing,
   the district court adopted a presentence report (PSR) without objection from


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10493     Document: 00515667760           Page: 2   Date Filed: 12/09/2020




                                    No. 20-10493



   either party.   Based on the PSR, the district court imposed a within-
   guidelines sentence of 18 months of imprisonment followed by two years of
   supervised release.
          On appeal, Portillo-Palencia contends that: (1) this court should adopt
   a miscarriage-of-justice exception to otherwise-valid waivers of appellate
   review contained in plea agreements, (2) the district court committed a
   miscarriage of justice during sentencing in this case, and (3) the district
   court’s sentence constitutes plain error. We decline to adopt such an
   exception and otherwise AFFIRM the district court’s judgment.
           FACTUAL AND PROCEDURAL BACKGROUND
          Portillo-Palencia unlawfully arrived in the United States from
   Honduras on July 5, 2019, claiming asylum. On July 12, 2019, Portillo-
   Palencia was convicted of illegal entry in the Western District of Texas,
   sentenced to time served, and taken into custody. Portillo-Palencia then
   withdrew his asylum claim and was detained pending removal to Honduras.
          On August 26, 2019, a detention officer informed Portillo-Palencia
   that he was to be placed in administrative segregation pending the outcome
   of three disciplinary write-ups that occurred at the detention center. The
   detention officer then instructed him to be handcuffed, and Portillo-Palencia
   refused. Portillo-Palencia became so combative that several officers were
   needed to place him under control on the floor. Once controlled, the officers
   put a set of leg restraints on Portillo-Palencia’s feet and assisted him in
   standing up. When ICE Officer Castanuela responded to the scene, Portillo-
   Palencia head-butted Castanuela and struggled against the other officers,
   who again attempted to restrain Portillo-Palencia.
          Castanuela did not suffer any visible injuries and did not seek medical
   treatment after the altercation with Portillo-Palencia. But two other officers



                                         2
Case: 20-10493      Document: 00515667760          Page: 3    Date Filed: 12/09/2020




                                    No. 20-10493



   did. Officer A. Gutierrez severely injured his right ring finger, and Officer
   Victor Sandoval was referred to the emergency room, where he was
   diagnosed with a sprained ankle and prescribed pain medication.
          Portillo-Palencia was indicted on September 11, 2019, and charged
   with two counts of assault in violation of 18 U.S.C. § 111(a)(1) and § 111(b).
   The indictment listed Castanuela and Sandoval as victims.
          The United States Attorney filed a Superseding Information on
   December 13, 2019, to which Portillo-Palencia ultimately pled guilty. In the
   one-count Superseding Information, the government dropped the assault
   charge based on Sandoval’s injuries and only charged Portillo-Palencia with
   assault against Castanuela.
          Portillo-Palencia pled guilty pursuant to a plea agreement. The plea
   agreement contained an appeal waiver, which states:
          The defendant waives the defendant’s rights, conferred by 28
          U.S.C. § 1291 and 18 U.S.C. § 3742, to appeal the conviction,
          sentence, fine and order of restitution or forfeiture in an
          amount to be determined by the district court. The defendant
          further waives the defendant’s right to contest the conviction,
          sentence, fine and order of restitution or forfeiture in any
          collateral proceeding, including proceedings under 28 U.S.C.
          § 2241 and 28 U.S.C. § 2255. The defendant, however,
          reserves the rights (a) to bring a direct appeal of (i) a sentence
          exceeding the statutory maximum punishment, or (ii) an
          arithmetic error at sentencing, (b) to challenge the
          voluntariness of the defendant’s plea of guilty or this waiver,
          and (c) to bring a claim of ineffective assistance of counsel.
          Prior to sentencing, a probation officer compiled a PSR. The PSR
   calculated Portillo-Palencia’s offense level as follows: The base offense level



                                          3
Case: 20-10493      Document: 00515667760           Page: 4    Date Filed: 12/09/2020




                                     No. 20-10493



   was 10 under U.S.S.G. §2A2.4(a). Additionally, because the offense
   involved physical contact, the offense level was increased by three, pursuant
   to U.S.S.G. §2A2.4(b)(1). Finally, Portillo-Palencia was subject to an
   additional two-level increase pursuant to U.S.S.G. §2A2.4(b)(2), because the
   victim sustained bodily injury. In total, this calculation provided for an
   adjusted offense level of 15. But because Portillo-Palencia accepted
   responsibility for the offense, his offense level was decreased by two, to 13.
   U.S.S.G. §3E1.1(a). The total offense level of 13, combined with a criminal
   history category of I, yielded a guideline imprisonment range of 12–18 months
   with up to three years of supervised release. The PSR also acknowledged
   that “[t]he [c]ourt shall consider all the factors listed in 18 U.S.C. § 3553(a),
   as well as any information provided pursuant to 18 U.S.C. § 3661, in
   determining the applicability of a guideline sentence versus the imposition of
   a non-guideline (variance) sentence.”
          Neither party objected to the PSR, and both parties agreed to the
   accuracy of its contents. During sentencing, the district court stated, “[i]n
   the process of being stood up, you head-butted a federal officer, and then you
   began struggling with the other officers. In all, three officers were assaulted
   or otherwise sustained injury from this interaction with you, with one seeking
   treatment.” The district court then imposed a within-guidelines sentence of
   18 months of imprisonment followed by two years of supervised release.
          Portillo-Palencia now appeals his sentence to this court. Although his
   plea agreement included a valid waiver of appellate review, he argues that this
   court should adopt a miscarriage-of-justice exception to such waivers, apply
   it to this case, and review the merits of his appeal.
          On the merits, Portillo-Palencia contends that the two-level increase
   for victim injury should not have been applied in computing his sentence due
   to Officer Castanuela’s lack of visible injury or medical attention. He further
   contends that the other officers’ injuries during the assault cannot be


                                           4
Case: 20-10493      Document: 00515667760          Page: 5   Date Filed: 12/09/2020




                                    No. 20-10493



   considered in assessing his offense level because those injuries were not
   proven to result causally from his criminal conduct. Therefore, he argues,
   his sentence was a miscarriage of justice and plainly erroneous.          The
   government counters that the other officers’ injuries arose out of the same
   conduct for which Portillo-Palencia was convicted and that Portillo-
   Palencia’s conduct nonetheless was the type that would typically inflict
   injury. As such, the government argues there was no miscarriage of justice
   in sentencing, and thus no error.
                                 DISCUSSION
          This Court conducts a de novo, two-step inquiry to determine
   whether appellate review is barred by a waiver in a plea agreement, asking:
   “(1) whether the waiver was knowing and voluntary and (2) whether the
   waiver applies to the circumstances at hand, based on the plain language of
   the agreement.” United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005)
   (citing United States v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005)) (holding
   that “[b]ecause [the defendant] indicated that he read and understood the
   agreement, which include[d] an explicit, unambiguous waiver of appeal, the
   waiver was both knowing and voluntary”); see also United States v. Baymon,
   312 F.3d 725, 727 (5th Cir. 2002).
          In this case, Portillo-Palencia affirmed that both the plea agreement
   and the appeal waiver were knowing and voluntary. Further, the appeal
   waiver applies to this case based on its plain language. Portillo-Palencia thus
   waived his rights to appeal, except to challenge an arithmetic error at
   sentencing, a sentence exceeding the statutory maximum, the voluntariness
   of the plea agreement, or to assert claim of ineffective assistance of counsel.
   Portillo-Palencia does not raise any issue within these enumerated
   exceptions. Therefore, the plain language of the plea agreement applies to
   bar appellate review.


                                          5
Case: 20-10493      Document: 00515667760           Page: 6    Date Filed: 12/09/2020




                                     No. 20-10493



          Notwithstanding his valid appeal waiver, Portillo-Palencia contends
   that this court should join six other circuits in adopting a miscarriage-of-
   justice exception to the waiver and reach the merits of his appeal. See United
   States v. Adkins, 743 F.3d 176, 192–93 (7th Cir. 2014); United States v.
   Guzman, 707 F.3d 938, 941 (8th Cir. 2013); United States v. Guillen, 561 F.3d
   527, 531 (D.C. Cir. 2009); United States v. Shockey, 538 F.3d 1355, 1357 (10th
   Cir. 2008); United States v. Khattak, 273 F.3d 557, 559–63 (3d Cir. 2001);
   United States v. Teeter, 257 F.3d 14, 21–27 (1st Cir. 2001). But we conclude
   that it is unnecessary to address whether this court should adopt such an
   exception because, in any event, Portillo-Palencia has failed to show a
   miscarriage of justice in this case.
          Specifically, Portillo-Palencia argues that, because he only pled guilty
   to the assault of Officer Castanuela, the district court’s consideration of other
   officers’ injuries as “relevant conduct” in determining his sentencing
   offense level was a miscarriage of justice. Under the Sentencing Guidelines,
   courts may consider “relevant conduct” in sentencing, including “‘all acts
   and omissions committed, aided, abetted, counseled, commanded, induced,
   procured, or willfully caused by the defendant,’ as long as those actions
   ‘occurred during the commission of the offense of conviction, in preparation
   for that offense, or in the course of attempting to avoid detection or
   responsibility for that offense.’” United States v. Vega-Ruiz, 775 F. App’x
   148, 151 (5th Cir. 2019) (per curiam) (quoting U.S.S.G. § 1B1.3(a)(1)(A)).
   Portillo-Palencia contends that relevant conduct must be criminal. In turn,
   he asserts that the other officers’ injuries were caused not by any specific
   criminal conduct but by his “mere noncompliance” with the guards.
          Even crediting Portillo-Palencia’s argument, the district court’s
   reliance on the other officers’ injuries as relevant conduct in determining his
   sentence does not amount to a miscarriage of justice. While this court has


                                          6
Case: 20-10493      Document: 00515667760            Page: 7    Date Filed: 12/09/2020




                                      No. 20-10493



   declined to recognize a miscarriage-of-justice exception to an otherwise valid
   waiver of appellate review, we have held that “relatively standard
   challenge[s]” to a district court’s application of the Sentencing Guidelines
   “would not fall within a miscarriage-of-justice exception” to circumvent an
   appeal waiver. See United States v. Riley, 381 F. App’x 315, 316 (5th Cir. 2010)
   (per curiam). Because Portillo-Palencia raises, in essence, no more than a
   “relatively standard challenge” to the district court’s application of the
   Sentencing Guidelines, we conclude that no miscarriage of justice occurred
   here.
           Moreover, Portillo-Palencia fails to establish that the district court’s
   alleged error in sentencing would succeed under even the most generous
   miscarriage-of-justice tests utilized by other circuits. For example, the Tenth
   Circuit weighs four factors to determine unenforceability of an appeal waiver
   due to a miscarriage of justice, namely, whether: “(1) the district court relied
   on an impermissible factor such as race; (2) ineffective assistance of counsel
   in connection with the negotiation of the waiver renders the waiver invalid;
   (3) the sentence exceeds the statutory maximum; or (4) the waiver is
   otherwise unlawful.” United States v. Cudjoe, 634 F.3d 1163, 1167 (10th Cir.
   2011) (internal quotations and citations omitted); cf. United States v. Teeter,
   257 F.3d 14, 26 (1st Cir. 2001) (considering “the clarity of the error, its
   gravity, its character . . . , the impact of the error on the defendant, the impact
   of correcting the error on the government, and the extent to which the
   defendant acquiesced in the result”). Portillo-Palencia fails to show how his
   sentence would be different but for the alleged miscarriage of justice, and he
   articulates no constitutional violation or reliance on any impermissible factor
   (such as race) in his sentencing. His argument thus falls well short of meeting
   any of the grounds recognized by other circuits for disregarding his valid,
   applicable, and enforceable waiver of appellate review.



                                           7
Case: 20-10493     Document: 00515667760          Page: 8   Date Filed: 12/09/2020




                                   No. 20-10493



                               CONCLUSION
         Because Portillo-Palencia fails to show that any miscarriage of justice
   occurred in his sentencing, we need not address whether his otherwise valid
   waiver of appellate review would be unenforceable on such a basis. Because
   the waiver is valid, we do not reach the merits of Portillo-Palencia’s
   contention that the district court committed plain error during sentencing.
         The judgment of the district court is AFFIRMED.




                                        8